DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 (and new claim 16), in the reply filed on 25 June 2021 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “a second target state identification module” and a “second prohibition determination module.”  However, neither this claim nor claim 1 recites a first target state identification module or a first prohibition determination module.  It is not clear if this claim is intended to implicitly recite such first modules (so that there are two target state identification modules and two prohibition determination modules) or if the claim only intends to recite a single target state identification module and a single prohibition determination module.

Claim 7 also recites the limitation "the environmental state" in line 11.  However, the claim previously recites acquiring an environmental state of an interior and an exterior of the movable body.  It is not clear if the claim is intended to recite only acquiring a single environmental state (i.e., a combined state of the interior and exterior of the movable body) or two separate environmental states.  If it is the latter, then the recitation at issue in line 11 does not make clear which of the two states is being referred to.  If it is the former, it is not clear how the interior and exterior of the movable body (such as a vehicle) would have the same environmental state.

Allowable Subject Matter
Claims 1-5, 8-12, and 16 are allowed, while claims 6 and 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance and the indication of allowable subject matter: Blahnik et al. (U.S. Pub. No. 2017/0354795 A1) is considered to be the closest prior art of record.  Blahnik teaches a rhythm determination module and a breathing inducement control module configured to control a breathing inducement device, wherein the rhythm determination module determines a target 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791